United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1290
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Natalie K. Hampton

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: August 31, 2020
                             Filed: September 9, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Natalie Hampton appeals the sentence the district court1 imposed after she
pleaded guilty to a drug offense and a firearm offense. As part of her plea agreement,

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
Hampton agreed to waive her right to appeal her sentence except for, as relevant here,
claims of prosecutorial misconduct.

       Hampton’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), discussing whether the appeal waiver should be
enforced and stating that Hampton contends that the government acted improperly by
indicating it would pursue more serious charges if Hampton did not accept the plea
agreement. In pro se filings, Hampton argues that the appeal waiver should not be
enforced because the prosecutor engaged in misconduct. Specifically, she contends
that the government breached the plea agreement by objecting to the drug-quantity
calculation in the presentence report and that the prosecutor’s statements at
sentencing were misleading.

       We conclude that the government did not breach the plea agreement, as nothing
in the plea agreement prohibited the parties from making arguments concerning the
drug quantity relevant for sentencing purposes. See United States v. Raifsnider, 915
F.3d 1186, 1188 (8th Cir. 2019) (per curiam) (stating that if the government breaches
the plea agreement, the appeal waiver is unenforceable); see also United States v.
Leach, 491 F.3d 858, 863 (8th Cir. 2007) (stating that plea agreements are contractual
in nature and should be interpreted according to general contract principles). Further,
Hampton has not identified any conduct by the government constituting misconduct.
See United States v. Clayton, 787 F.3d 929, 933 (8th Cir. 2015) (stating that to
establish prosecutorial misconduct, the defendant must show that the government’s
conduct was improper and affected his substantial rights so as to deprive him of a fair
trial). Finally, we conclude that the appeal waiver is enforceable, as the record
demonstrates that Hampton entered into the plea agreement and the appeal waiver
knowingly and voluntarily, and no miscarriage of justice will result from enforcing
the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (discussing the enforcement of appeal waivers).



                                         -2-
       This court has also independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and has found no non-frivolous issues for appeal falling outside
the scope of the waiver. Accordingly, we grant counsel leave to withdraw and
dismiss the appeal.
                       ______________________________




                                        -3-